Name: Commission Regulation (EEC) No 484/92 of 28 February 1992 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/14 Official Journal of the European Communities 29. 2. 92 COMMISSION REGULATION (EEC) No 484/92 of 28 February 1992 fixing the import levies on products processed from cereals and rice increased by the fixed component, is valid in general for one month but is altered where the levy applicable to the basic product concerned differs by not less than ECU 3,02 per tonne from the average of the levies calculated as described above : Whereas the fixed component of the levy is specified in Regulation (EEC) No 2744/75 ; on importation into Portugal of products listed in Annex XXIV to the Act of Accession an additional amount is added to the levy ; whereas these amounts were set by Commission Regula ­ tion (EEC) No 3808/90 f); Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) (10), as last amended by Regulation (EEC) No 444/92 (n) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 14.(4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 14 (1 ) (A) of Regulation (EEC) No 2727/75 and Article 12 (1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and rice (*), as last amended by Regulation (EEC) No 1906/87 (6), provides that the inci ­ dence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month preceding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importa ­ tion is calculated on the basis of the quantities of basic products considered to have been used in the manufac ­ ture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products and for compound feedingstuffs manufactured from cereals f), as last amended by Regulation (EEC) No 1 740/78 (8), provides that the levy thus determined, Whereas Article 3 (4) of Council Regulation (EEC) No 3763/91 (12) allows that within the limit of an annual quantity of 8 000 tonnes, the levy shall not be applied to imports into the French department of Reunion of wheat bran falling within CN code 2302 30 from the African, Caribbean and Pacific (ACP) States ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (13) no levies shall apply on imports of products originating in the overseas countries and territories ; whereas, pursuant to Article 101 (4) of the abovementioned Decision, a special amount shall be charged on imports of certain products originating in the overseas countries and territories in order to prevent products originating from these countries and territories from receiving more favourable treatment than similar products imported from Spain or Portugal into the Community as constituted on 31 December 1985 ;(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 166, 25 . 6. 1976, p. 1 . (4) OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 65. ( ¢) OJ No L 182, 3. 7. 1987, p. 49 . f) OJ No L 168 , 25. 6. 1974, p. 7. (8) OJ No L 202, 26. 7. 1978, p. 8 . O OJ No L 366, 29. 12. 1990, p . 1 . H OJ No L 84, 30. 3 . 1990, p. 85. (") OJ No L 52, 27. 2. 1992, p. 7. H OJ No L 356, 24. 12. 1991 , p . 1 . H OJ No L 263, 19 . 9 . 1991 , p. 1 . 29 . 2. 92 Official Journal of the European Communities No L 55/15 of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1676/85 as last amended by Regula ­ tion (EEC) No 2205/90 (8),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas, in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture, Whereas Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries (') prolonged by Regulation (EEC) No 3588/91 (2) reduces by 50 % the levy or importation into the Community of products of CN code 1108 13 00, within the limit of a fixed amount of 5 000 tonnes a year ; Whereas Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 and 0714 90 originating in certain third countries (3), as last amended by Regulation (EEC) No 3842/90 (4), lay down the terms on which the import levy is limited to 6 % ad valorem ; Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (0, as amended by Regulation (EEC) No 222/88 (*), stipulates that the treat ­ ment provided for glucose and glucose syrup falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 by Regulation (EEC) No 2727/75 it is to be extended to glucose and glucose syrup falling within CN codes 1702 30 51 and 1702 30 59 ; whereas consequently the levy fixed for products falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 also applies to products falling within CN codes 1702 30 51 and 1702 30 59 ; whereas, to ensure that the provision in ques ­ tion is properly applied, these products and the levy thereon should be explicitly mentioned in the list of levies ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 31 . 12. 1990, p . 121 0 OJ No L 341 , 12. 12. 1991 , p. 6. 0 OJ No L 43, 13. 2. 1987, p. 9 . (4) OJ No L 367, 29. 12. 1990, p. 8 .' 0 OJ No L 281 , 1 . 11 . 1975, p. 20. ( «) OJ No L 28, 1 . 2. 1988, p. 1 . O OJ No L 164, 24. 6. 1985, p . 1 . (  ) OJ No L 201 , 31 . 7. 1990, p . 9 . No L 55/ 16 Official Journal of the European Communities 29. 2. 92 ANNEX to the Commission Regulation of 28 February 1992 fixing the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies (*) ACP Third countries (other than ACP)(8) 0714 10 10 (') 141,64 148,29 0714 10 91 ^ 145,27 (3)0 145,27 0714 10 99 143,46 148,29 0714 90 1 1 145,27 0 0 145,27 0714 90 19 143,46 0 148,29 1102 20 10 237,24 243,28 1102 20 90 134,44 137,46 1102 30 00 142,58 j 145,60 1102 90 10 261,49 267,53 1102 90 30 235,87 241,91 1102 90 90 143,48 146,50 1103 12 00 235,87 241,91 1103 1310 237,24 243,28 1103 1390 134,44 137,46 1103 14 00 142,58 145,60 1103 19 10 299,59 305,63 1103 1930 261,49 267,53 1103 19 90 143,48 146,50 1103 21 00 270,83 276,87 110329 10 299,59 305,63 1103 29 20 261,49 267,53 1103 29 30 235,87 241,91 1103 29 40 237,24 243,28 1103 29 50 142,58 145,60 1103 29 90 143,48 146,50 1104 11 10 148,18 151,20 110411 90 290,54 296,58 1104 1210 133,66 136,68 1104 12 90 262,08 268,12 1104 19 10 270,83 276,87 1104 19 30 299,59 305,63 1104 19 50 237,24 243,28 1104 19 91 242,12 248,16 1104 19 99 253,21 259,25 110421 10 232,43 235,45 1104 21 30 232,43 235,45 1104 21 50 363,18 369,22 1104 21 90 148,18 151,20 1104 2210 10 0 133,66 136,68 1 1 04 22 1 0 90 0 235,87 238,89 1104 22 30 235,87 238,89 1104 22 50 209,66 212,68 1104 22 90 133,66 136,68 1104 23 10 210,88 213,90 1104 23 30 210.88 213.90 29. 2. 92 Official Journal of the European Communities No L 55/17 (ECU/tonne) Import levies (') CN code ACP Third countries (other than ACP)(8) 1104 23 90 134,44 137,46 1104 29 11 200,11 203,13 1104 29 15 221,37 224,39 1104 29 19 225,07 228,09 1104 29 31 240,74 243,76 1104 29 35 266,30 269,32 1104 29 39 225,07 228,09 1104 29 91 153,47 156,49 1104 29 95 169,77 172,79 1104 29 99 143,48 146,50 1104 30 10 1 12,85 118,89 1104 30 90 98,85 104,89 1106 20 10 141,64 (3) 148,29 1106 20 90 208,57 (3) 232,75 1107 10 11 267,82 278,70 1107 10 19 200,11 210,99 110710 91 258,58 269,46 (2) 1107 1099 193,21 204,09 1107 20 00 225,17 236,05 (2) 1108 11 00 331,01 351,56 1108 12 00 212,20 232,75 1108 1300 212,20 232,75 (6) 1108 14 00 106,10 232,75 1108 19 10 204,46 235,29 1108 1990 106,10 (3) 232,75 1109 00 00 601,84 783,18 1702 30 51 276,78 373,50 1702 30 59 212,20 278,69 1702 30 91 276,78 373,50 1702 30 99 212,20 278,69 1702 40 90 212,20 278,69 1702 90 50 212,20 278,69 1702 90 75 289,96 386,68 1702 90 79 201,65 268,14 2106 90 55 212,20 278,69 2302 10 10 59,85 65,85 2302 10 90 128,26 134,26 2302 20 10 59,85 65,85 2302 20 90 128,26 134,26 230230 10 59,85 (10) 65,85 2302 30 90 128,26 (10) 134,26 2302 40 10 59,85 65,85 2302 40 90 128,26 134,26 2303 10 11 263,60 444,94 No L 55/18 Official Journal of the European Communities 29 . 2. 92 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products origi ­ nating in the African, Caribbean and Pacific States :  products falling within CN code ex 071410 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 . (4) Taric code : clipped oats. (*) Taric code : CN code 11042210, other than 'clipped oats'. (6) Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50% within the limit of a fixed quantity of 5 000 tonnes. (J) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. (8) On importation into Portugal, the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90 . (') No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC. ( I0) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion.